Opinion issued April 15, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01105-CV
____________

STEVEN VERNON RIGGING A/K/A S.V.R., Appellant

V.

RIGEL PIPER, Appellee




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 2002CV0039




MEMORANDUM OPINION
          The parties to this appeal, appellant\co-defendant, Steven Vernon Rigging a/k/a
S.V.R. (“Rigging”)
 and appellee Rigel Piper\plaintiff (“Piper”) have filed a joint
motion to vacate the trial court’s judgment without regard to its merits insofar as it
relates to Rigging and render judgment dismissing the action with prejudice, insofar
as it relates to Rigging.  However, Texas Rule of Appellate Procedure 42.1(a) does
not authorize this Court to set aside a part of the trial court’s judgment and render
judgment as it relates to one of two co-defendants.  The parties have requested such
other and further relief to which they may be entitled. 
          Accordingly, without regard to the merits, we vacate that part of the trial
court’s judgment as it relates to Rigging and remand the case to the trial court for the
limited purpose of rendering judgment in accordance with Rigging’s and Piper’s
agreements.  See Tex. R. App. P. 42.1(a)(2)(B).  The trial court may not substantively
change the existing judgment Piper has against Bandit Lites, Inc.
          We order each party to bear the costs it/he incurred on appeal.  The appeal is
dismissed.  Tex. R. App. P. 43.2(f).
          All other relief requested by the parties is denied.  The Clerk is directed to issue
mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Keyes.